Citation Nr: 0728529	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  03-32 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for patellofemoral pain syndrome of the right 
knee.  

2.  Entitlement an initial disability rating in excess of 10 
percent for chronic allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
2002. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which granted service connection for 
patellofemoral pain syndrome of the right knee and for 
chronic allergic rhinitis, assigning noncompensable (zero 
percent) ratings for each disability.  During the course of 
this appeal, however, the RO granted increased ratings to 10 
percent rating for each disability.  

The veteran testified at a hearing held before the 
undersigned Veterans Law Judge in July 2007.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran's right knee is manifested by X-ray evidence 
of arthritis, motion from zero degrees of extension to 135 
degrees of flexion, but no objective evidence of recurrent 
subluxation or lateral instability.  

2.  The veteran's nasal passages do not have polyps.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for patellofemoral pain syndrome of the right 
knee have not been met.  38 U.S.C.A.     § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2006).

2.  The criteria an initial disability rating in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§ 1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.97, 
Diagnostic Code 6522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Patellofemoral Pain Syndrome of the Right Knee

The record shows that the veteran was diagnosed with 
patellofemoral pain syndrome of the right knee.  As a result, 
in an August 2002 rating decision, the RO granted service 
connection but assigned a noncompensable disability rating 
for patellofemoral pain syndrome of the right knee, effective 
September 2002.  The veteran appealed that decision.  During 
the course of this appeal, in a June 2006 rating decision, 
the RO granted an increased rating to 10 percent for this 
disability, effective September 2002.  

Based on the above, the issue on appeal is entitlement to an 
initial disability rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee.  Since the 
veteran's claim arises from his disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging", with 
equal consideration for the entire body of evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The RO has evaluated the veteran's right knee disability 
under diagnostic codes pertaining to both instability and 
limitation of motion of the knee.  As will be discussed 
below, however, the Board notes that the diagnostic code 
pertaining to instability does not apply since there is no 
objective evidence of instability involving the right knee.  
Service and post-service medical records, as a whole, would 
provide medical evidence against a finding of instability. 

The Board also notes that the code provisions pertaining to 
range of motion of the knee are the more appropriate 
criteria, since X-rays performed in April 2006 revealed mild 
degenerative changes of the right knee.  See 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5003.  Degenerative changes are 
evaluated, generally, on the basis of limitation of motion in 
the joint caused by the degenerative changes.

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

The Board notes that VA regulation defines normal range of 
motion for the leg as zero degrees of extension and 140 
degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.  

Applying the range-of-motion criteria to the facts of this 
case, the Board finds that the preponderance of the evidence 
is against an initial disability rating in excess of 10 
percent for the veteran's right knee disability.  In 
particular, two VA examination reports as well as outpatient 
treatment records show that the veteran's right knee has 
consistently demonstrated essentially full range of motion, 
providing medical evidence against a finding of a higher 
evaluation.  

The veteran's right knee demonstrated motion from zero 
degrees of extension to 135 degrees of flexion when examined 
by VA in July 2002, as well as motion from zero degrees of 
extension to 140 degrees of flexion when examined for VA 
compensation purposes in January 2006.  These findings 
reflect only a 5 degree loss of full flexion on only one 
occasion, thereby providing evidence against the claim.  The 
Board also review numerous outpatient treatment records dated 
from 2002 to 2007, several of which note that the veteran's 
right knee had full range of motion, providing more evidence 
against this claim.   

It is important for the veteran to understand that these 
findings do not even meet the criteria for a compensable 
rating under DC 5260 or DC 5261.  However, a 10 percent 
disability rating is warranted based on the veteran's 
complaints of pain as well as X-ray evidence of degenerative 
changes of the right knee.  Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991) (holding that a painful major joint or 
group of joints affected by degenerative arthritis, where the 
arthritis is established by X-ray, is deemed to be limited 
motion and entitled to a 10 percent rating, even though there 
is no actual limitation of motion).  Simply stated, the 
veteran pain is the basis for the 10 percent rating.  
Nevertheless, in light of the fact that the veteran's right 
knee has full range of motion, there is simply no basis to 
assign a disability rating in excess of 10 percent.  

For these reasons, the Board also finds that a disability 
rating in excess of 10 percent is not warranted on the basis 
of functional loss due to pain, or on the basis of weakened 
movement, excess fatigability, or pain on movement.  See 38 
C.F.R.      §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  Since the 10 percent rating 
has been assigned based solely on the veteran's complaints of 
pain, a higher rating is not appropriate under these 
provisions.  In any event, the January 2006 examination 
report notes that the veteran's right knee was not 
additionally limited by pain, fatigue, weakness, 
incoordination, or lack of endurance after repetitive use.  
As such, a disability rating in excess of 10 percent is not 
warranted under 38 C.F.R. §§ 4.40, 4.45, 4.59.

In reaching this decision, the Board also notes that separate 
ratings are not warranted under DC 5260 and DC 5261, since 
his right knee has full extension of zero degrees.  See 
VAOPGCPREC 9-2004 (September 17, 2004).  

The Board also finds that a separate rating is not warranted 
for the veteran's right knee disability on the basis of 
subluxation or lateral instability.  The Board notes that 
where a veteran has a knee disability involving instability 
and arthritis, separate ratings may be assigned under DC 5003 
and DC 5257.  VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997).  
Under DC 5257, slight impairment of the knee, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation; moderate impairment of the knee warrants 
a 20 percent evaluation; and severe impairment of the knee 
warrants a 30 percent evaluation.  See 38 C.F.R. § 4.71a, DC 
5257 (2006).

The veteran has reported that her right knee feels unstable 
and occasionally gives out.  However, there is simply no 
objective medical to support the veteran's assertions and, in 
fact, there is medical evidence against such a finding.  For 
example, the July 2002 VA examination report notes that the 
veteran's knee was stable, as both anterior draw and McMurray 
testing were negative.  When examined in January 2006, a 
medial and lateral-collateral-ligaments-stability test of the 
right knee showed no motion.  In addition to these reports, 
various outpatient treatment records dated from 2002 to 2007 
describe the veteran's right knee as stable.  

In other words, the Board places greater probative value on 
the objective medical evidence which shows a stable right 
knee joint, than the veteran's own lay statements, including 
testimony presented at her July 2007 hearing.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991) (determining the 
credibility of evidence is a function for the Board); Hayes 
v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision 
makers have the responsibility to assess the credibility of 
evidence and determine the degree of weight to give the 
evidence).  In short, the medical evidence provides highly 
probative evidence against the veteran's claim for a 
separation rating based on subluxation or lateral instability 
of the right knee.

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's patellofemoral pain syndrome of 
the right knee.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A.       § 
5107(b).  Hence, the appeal is denied.

II.  Chronic Allergic Rhinitis

The veteran's service medical records show a long history of 
treatment for perennial rhinitis, which persisted after her 
separation from active duty.  Consequently, the August 2002 
rating decision granted service connection for chronic 
allergic rhinitis, assigning an initial noncompensable 
disability rating from September 2002.  After the veteran 
appealed that decision, the RO issued a rating decision in 
July 2006 in which it granted an increased rating to 10 
percent for this disability, effective September 2002.  
Therefore, the issue on appeal is entitlement to an initial 
disability rating in excess of 10 percent for chronic 
allergic rhinitis.  Fenderson, supra.

The veteran's rhinitis is currently rated as 10 percent 
disabling pursuant to DC 6522.  This diagnostic code provides 
a 10 percent rating for allergic rhinitis without polyps, but 
with greater than 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  

The next higher rating of 30 percent requires evidence of 
polyps.  See 38 C.F.R. § 4.97, DC 6522.  Therefore, the 
central issue in this case is whether the veteran has nasal 
polyps. 

After carefully reviewing the record, however, the Board 
finds no evidence of nasal polyps at any time since the 
initial grant of service connection.  In particular, the 
Board reviewed the examination reports dated in July 2002 and 
January 2006, as well as outpatient treatment records dated 
from 2002 to 2007, none of which makes any reference to nasal 
polyps.  The Board places significant probative value on a 
March 2005 outpatient treatment record from Walter Reed 
Medical Hospital which specifically notes that no nasal 
polyps were present.  A CT scan of the sinuses performed in 
June 2004 also disclosed "no radiographically evident 
abnormality."  Simply stated, the medical records in the 
claims file provide highly probative evidence against the 
veteran's claim. 

The Board has considered the veteran's testimony carefully.  
In this regard, the veteran is already service connected for 
migraine headaches, a disorder not at issue before the 
undersigned at this time.  Further, the Board has found no 
other diagnostic code that would provide a basis to grant an 
increased evaluation.   Simply stated, in the absence of 
evidence of nasal polyps, the Board finds that the 
preponderance of the evidence is against an initial 
disability rating in excess of 10 percent for the veteran's 
chronic allergic rhinitis.  The Board places greater 
probative value on the objective medical evidence than the 
veteran's statements made during her hearing.  See Smith, 
supra.  In denying her claim, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in June 2003, 
September 2003, January 2006, March 2006, and August 2006: 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate her claims; 
(2) informed her about the information and evidence that VA 
will seek to provide; (3) informed her about the information 
and evidence she is expected to provide; and (4) requested 
that she provide any evidence in her possession that pertains 
to the claims, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence she is required to submit in this case; and (2) 
based on the veteran's contentions as well as the 
communications provided to the veteran by the VA, it is 
reasonable to expect that the veteran understands what was 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
The veteran was afforded appropriate VA examinations to 
assess the nature and severity of her service-connected right 
knee disability and rhinitis.  These examinations are 
adequate for rating purposes.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

ORDER

An initial disability rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee is denied.  

An initial disability rating in excess of 10 percent for 
chronic allergic rhinitis is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


